EXHIBIT Anika Therapeutics, Inc. and American Stock Transfer & Trust Company as Rights Agent Shareholder Rights Agreement Dated as of April 7, 2008 TABLE OF CONTENTS Section Page Section 1. Certain Definitions 2 Section 2. Appointment of Rights Agent 7 Section 3. Issue of Right Certificates. 8 Section 4. Form of Right Certificates. 9 Section 5. Countersignature and Registration. 10 Section 6. Transfer, Split Up, Combination and Exchange of Right Certificates; Mutilated, Destroyed, Lost or Stolen Right Certificates. 11 Section 7. Exercise of Rights; Exercise Price; Expiration Date of Rights. 12 Section 8. Cancellation and Destruction of Right Certificates 14 Section 9. Reservation and Availability of Preferred Stock. 14 Section 10. Preferred Stock Record Date 15 Section 11. Adjustment of Exercise Price, Number and Kind of Shares or Number of Rights 16 Section 12. Certificate of Adjusted Exercise Price or Number of Shares 24 Section 13. Consolidation, Merger or Sale or Transfer of Assets or Earning Power. 24 Section 14. Fractional Rights and Fractional Shares. 27 Section 15. Rights of Action 27 Section 16. Agreement of Right Holders 28 Section 17. Right Certificate Holder Not Deemed a Shareholder 28 Section 18. Concerning the Rights Agent. 29 Section 19. Merger or Consolidation or Change of Name of Rights Agent. 29 Section 20. Duties of Rights Agent 30 Section 21. Change of Rights Agent 32 -i- Section 22. Issuance of New Right Certificates 33 Section 23. Redemption. 34 Section 24. Exchange. 34 Section 25. Notice of Certain Events. 36 Section 26. Notices 37 Section 27. Supplements and Amendments 38 Section 28. Successors 38 Section 29. Determinations and Actions by the Board of Directors 38 Section 30. Benefits of this Agreement 38 Section 31. Severability 39 Section 32. Governing Law 39 Section 33. Counterparts 39 Section 34. Descriptive Headings 39 Section 35. Force Majeure 39 Exhibit ACertificate of Designations Series B Junior Participating Cumulative Preferred Stock Exhibit BForm of Right Certificate -ii- SHAREHOLDER
